          Case 4:19-cv-00569-RM Document 24 Filed 08/25/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6
 7
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11
     Western Watersheds Project,                   No. CV-19-00569-TUC-RM
12
                   Plaintiff,                      ORDER
13
     v.
14
     Scott Cooke, et al.,
15
                   Defendants.
16
17           Pending before the Court are Plaintiff Western Watershed Project’s Motion for
18   Attorney Fees (Doc. 20) and Motion to Amend/Correct (Doc. 21.) Defendants responded
19   (Doc. 22) and Plaintiff replied (Doc. 23.) For the following reasons, the Motion to
20   Amend/Correct will be granted and the Motion for Attorney Fees will be denied
21           The Complaint challenged the Bureau of Land Management’s (“BLM”) 2018
22   transfer of a grazing preference and permit for the Badger Den allotment and alleged
23   violations of the National Environmental Policy Act, the Administrative Procedures Act,
24   the Federal Land Policy Management Act, and BLM regulations. (Doc. 1.) Following
25   multiple extensions of time for Defendant to respond, and before Defendants filed a
26   Response, the parties filed a Stipulation of Dismissal (Doc. 16), which the Court
27   approved on June 11, 2020 (Doc. 17.) The Stipulation of Dismissal was premised upon
28   BLM’s March 9, 2020 proposed decision revoking the 2018 decision at issue in this case
       Case 4:19-cv-00569-RM Document 24 Filed 08/25/20 Page 2 of 4



 1   and cancelling the grazing permit and associated grazing agreement, which, after an
 2   appropriate opportunity for protest and appeal, became final. (Doc. 16.) The parties
 3   agreed that because the decision challenged by Plaintiff was revoked, and the permit and
 4   associated grazing agreement for the Badger Den grazing allotment had been cancelled,
 5   this case had become moot. (Id.) The parties further stipulated that Plaintiff would not be
 6   precluded from submitting a motion for attorneys’ fees. (Doc. 17.)
 7          Plaintiff now seeks attorney fees pursuant to the Equal Access to Justice Act
 8   (“EAJA”), 28 U.S.C. § 2412(d). (Doc. 20.) Plaintiff asserts that it is entitled to attorney
 9   fees pursuant to the EAJA because it meets all the criteria for such an award, including
10   being the “prevailing party” in the action. (Id.) Plaintiff’s Motion to Amend/Correct
11   supplements the Motion for Attorney Fees with the Statement of Consultation and Fee
12   Agreement, as required by Local Rule of Civil Procedure 54.2(d)(1)-(2), which Plaintiff
13   had inadvertently omitted in its Motion for Attorney Fees. (Doc. 21.) Defendants do not
14   oppose the Motion to Amend/Correct, but they do oppose the Motion for Attorney Fees,
15   arguing that Plaintiff is not entitled to an award because it was not the “prevailing party”
16   in this action due to the fact that the case concluded with a stipulated dismissal following
17   a voluntary change in agency conduct. (Doc. 22.) In reply, Plaintiff argues that
18   “Defendant’s settlement negotiations with Plaintiff resulted in the new proposed
19   decision” and that the Court’s Orders granting Defendants extensions of time in which to
20   respond to the Complaint constitute “judicial imprimatur” necessary to confer prevailing
21   party status on Plaintiff. (Doc. 23 at 2-3.)
22          “For the court to award attorney’s fees and costs pursuant to the EAJA, it must be
23   shown that (1) the plaintiff is the prevailing party; (2) the government has not met its
24   burden of showing that its positions were substantially justified or that special
25   circumstances make an award unjust; and (3) the requested attorney’s fees and costs are
26   reasonable.” Perez-Arellano v. Smith, 279 F.3d 791, 793 (9th Cir. 2002); see also 28
27   U.S.C. § 2412(d)(1)(A). A “prevailing party” is one “who has been awarded some relief
28   by the court.” Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t of Health &


                                                    -2-
       Case 4:19-cv-00569-RM Document 24 Filed 08/25/20 Page 3 of 4



 1   Human Res., 532 U.S. 598, 603 (2001). A “prevailing party” is further defined as “a party
 2   in whose favor a judgment is rendered, regardless of the amount of damages awarded.”
 3   Black’s Law Dictionary 1145 (7th ed.1999). To qualify as a prevailing party, a litigant
 4   must achieve “a material alteration of the parties’ legal relationship” that is “judicially
 5   sanctioned” or bears “judicial imprimatur.” Buckhannon, 532 U.S. at 605.
 6          The Buckhannon Court explicitly rejected the “catalyst theory,” which proposes an
 7   award of attorney fees where a plaintiff obtains the relief sought without a judicially
 8   sanctioned change in the parties’ legal relationship, holding that “[a] defendant’s
 9   voluntary change in conduct, although perhaps accomplishing what the plaintiff sought to
10   achieve by the lawsuit, lacks the necessary judicial imprimatur on the change.” Id. As an
11   example, the Court contrasts a plaintiff that has established that its complaint had
12   sufficient merit to survive a motion to dismiss, which would not qualify as a “prevailing
13   party,” with a plaintiff that has been granted relief on the merits of its case, explaining
14   that the former “is not the stuff of which legal victories are made.” Id.
15          The application of this doctrine to the present dispute is straightforward. The
16   Court did not award Plaintiff relief on the merits of this case, nor did it render judgment
17   in Plaintiff’s favor. The fact that Plaintiff ultimately obtained the change in Defendants’
18   conduct that it sought through this lawsuit is not sufficient to make it the “prevailing
19   party” for purposes of an attorney fee award. Indeed, the Supreme Court has explicitly
20   stated that “a defendant’s voluntary change in conduct,” even if that change accomplishes
21   a plaintiff’s goals, lacks the necessary “judicial imprimatur” to confer prevailing party
22   status on the plaintiff. Id. Here, Defendants voluntarily changed their conduct to revoke
23   the grazing permit that was the subject of this action and Plaintiff agreed to dismissal as a
24   result. Plaintiff’s argument that the Court Orders granting extensions of time for
25   Defendants to respond to the Complaint constitute “judicial imprimatur” is unsupported,
26   and Plaintiff’s additional arguments conflict with applicable precedent rejecting the
27   “catalyst theory.” Because Plaintiff does not qualify as a “prevailing party” and has
28


                                                 -3-
       Case 4:19-cv-00569-RM Document 24 Filed 08/25/20 Page 4 of 4



 1   therefore failed to fulfill the first criterion for an award of attorney fees pursuant to the
 2   EAJA, the Court need not reach the parties’ additional arguments.
 3          Accordingly,
 4          IT IS ORDERED that Plaintiff’s Motion to Amend/Correct (Doc. 21) is granted.
 5          IT IS FURTHER ORDERED that Plaintiff’s Motion for Attorney Fees (Doc. 20)
 6   is denied.
 7          Dated this 25th day of August, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
